COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Kristopher Ryan O'Neal v. The State of Texas

Appellate case number:    01-13-00626-CR

Trial court case number: 11-DCR-058934A

Trial court:              268th District Court of Fort Bend County

       On August 15, 2013, we abated this appeal for a determination by the trial court
regarding whether appellant, after conferring with counsel, wished to prosecute this appeal. On
August 20, 2013, appellant filed a motion to dismiss this appeal signed by both appellant and his
counsel. See TEX. R. APP. P. 42.2(a).
       Accordingly, we withdraw our August 15, 2013 order of abatement and reinstate this case
on the Court’s active docket.
       It is so ORDERED.


Judge’s signature: /s/ Michael Massengale
                    Acting individually     Acting for the Court


Date: August 22, 2013